PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/510,056
Filing Date: 12 Jul 2019
Appellant(s): Yang et al.



__________________
Kevin J. Dunleavy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/29/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 13-14, 16-19, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. PG Pub. No. 2015/0322369) in view of Fyfe (U.S. PG Pub. No. 2008/0110797).
In paragraph 12 Patel discloses a lubricating composition comprising a major amount of a base oil, as recited in claim 13. In paragraph 13 Patel discloses that the composition comprises a boron-containing compound, as recited in claim 13, and in paragraph 82 Patel discloses that the boron content of the composition most preferably ranges from 120 to 600 ppm, encompassing the range recited in claim 13. In paragraphs 150 and 157 Patel discloses that the compositions can comprise organomolybdenum friction modifiers, in an amount providing 25 to 700 ppm of molybdenum to the composition, preferably in an amount providing 50 to 200 ppm of molybdenum to the composition, overlapping the range recited in claim 13. In paragraphs 102 and 118-122 Patel discloses that the composition can comprise a mixture of overbased magnesium and calcium detergents. In paragraph 121 Patel discloses that the total amount of magnesium and alkaline earth metal ranges from 
In paragraph 63 Patel discloses that the composition can be formulated as a 0W-20 oil, as recited in claim 23. In paragraph 121 Patel discloses that the magnesium content contributed by the detergent overlaps the range recited in newly added claim 24. In paragraphs 10-11 and 136 Patel indicates that these compositions are useful in reducing LSPI events in turbocharged engines, which are boosted engines as recited in claim 13. The differences between Patel and the currently presented claims are:
i) Patel does not disclose compositions with ratios falling within the ranges recited in claims 13, 16-17, and 21.
ii) Patel discloses in paragraph 115 that the composition can comprise mixtures of low, medium, and high TBN detergents, where the low TBN detergents have a TBN within the range recited for the low/neutral calcium detergent of in claim 13, the medium TBN detergents have a TBN overlapping the range for the low/neutral calcium detergent of claim 13, and the high TBN detergents have a TBN overlapping the range recited for the overbased detergent of claim 13. Patel does not specifically disclose suitable individual concentrations for low, medium and high TBN calcium detergents.
iii) Patel does not disclose the NOACK volatility of the composition.
With respect to i), Patel discloses in paragraph 121 that the detergent preferably contributes about 1000 to about 2500 ppm of metal to the composition, and discloses in paragraph 157 that the organomolybdenum friction modifier preferably contributes 50 to 200 ppm of molybdenum to the composition. The preferred ratio of metal to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
With respect to ii), Patel discloses in paragraph 115 that the detergents, including the low or medium TBN detergents, can be calcium detergents, and as discussed above, Patel discloses that the detergent preferably contributes about 1000 to about 2500 ppm of metal to the composition. In paragraph 120 Patel discloses that the upper bound of the preferred calcium to magnesium ratio is 4:1, leading to an upper bound of 2000 ppm on the preferred calcium concentration. When the composition of Patel comprises both the overbased calcium detergent and the neutral calcium detergent, the concentration range for both the overbased calcium detergent and the neutral calcium detergent is therefore less than 2000 ppm, encompassing the ranges recited in claim 13 and rendering it obvious. As discussed above, in the case where the claimed ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
With respect to iii), Fyfe discloses in paragraph 19 0W-X and 5W-X engine oils, and discloses that they preferably have a NOACK volatility of 10% or less, within the range recited in claim 13 and overlapping the range recited in claim 19. It would have been obvious to one of ordinary skill in the art to formulate the composition of Patel to have the NOACK volatility taught by Fyfe, for example by using the base stock mixture of Fyfe as the base oil of Patel, as Fyfe teaches that it is a preferred NOACK volatility range for 0W-X and 5W-X engine oils. 
As the compositions of Patel and Fyfe meet the compositional limitations of the claims, they are considered to meet the limitations of claims 13-14 and 18 regarding TCO temperature increase.
In light of the above, claims 13-14, 16-19, 21, and 23-24 are rendered obvious by Patel and Fyfe.

Claims 13-14, 16-19, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. PG Pub. No. 2015/0322369) in view of Deckman (U.S. PG Pub. No. 2006/0116302) and Fyfe (U.S. PG Pub. No. 2008/0110797).
In paragraph 12 Patel discloses a lubricating composition comprising a major amount of a base oil, as recited in claim 13. In paragraph 13 Patel discloses that the composition comprises a boron-containing compound, as recited in claim 13, and in paragraph 82 Patel discloses that the boron content of the composition most preferably ranges from 120 to 600 ppm, encompassing the range recited in claim 13. In 
In paragraph 63 Patel discloses that the composition can be formulated as a 0W-20 oil, as recited in claim 23. In paragraph 121 Patel discloses that the magnesium content contributed by the detergent overlaps the range recited in newly added claim 24. In paragraphs 10-11 and 136 Patel indicates that these compositions are useful in reducing LSPI events in turbocharged engines, which are boosted engines as recited in claim 13. The differences between Patel and the currently presented claims are:
i) Patel does not disclose compositions with ratios falling within the ranges recited in claims 13, 16-17, and 21.
ii) Patel discloses in paragraph 115 that the composition can comprise mixtures of low, medium, and high TBN detergents, where the low TBN detergents have a TBN within the range recited for the low/neutral calcium detergent of in claim 13, the medium TBN detergents have a TBN overlapping the range for the low/neutral calcium detergent of claim 13, and the high TBN detergents have a TBN overlapping the range recited for 
iii) Patel does not disclose the NOACK volatility of the composition.
With respect to i), Patel discloses in paragraph 121 that the detergent preferably contributes about 1000 to about 2500 ppm of metal to the composition, and discloses in paragraph 157 that the organomolybdenum friction modifier preferably contributes 50 to 200 ppm of molybdenum to the composition. The preferred ratio of metal to molybdenum therefore ranges from about 5 to about 50, overlapping the ranges recited in claims 13, 17, and 21. Patel discloses a preferred boron content of 120 to 600 ppm, leading to a preferred metal to boron ratio of about 1.67 to about 20.8, overlapping the ranges recited in claims 13, 16, and 21. Figures 7 and 11 of Patel discloses compositions comprising 991 ppm of nitrogen from the dispersant. Since the composition of Patel does not require any additional nitrogen-containing components (the organomolybdenum friction modifiers can be carboxylates or dithiophosphates), the concentration of nitrogen in the composition of Patel can be 991 ppm, within the range recited in claim 13. The ratio of detergent metal to nitrogen would therefore range from about 1.01 to about 2.52, overlapping the ranges recited in claims 13 and 21. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
With respect to iii), Fyfe discloses in paragraph 19 0W-X and 5W-X engine oils, and discloses that they preferably have a NOACK volatility of 10% or less, within the range recited in claim 13 and overlapping the range recited in claim 19. It would have been obvious to one of ordinary skill in the art to formulate the composition of Patel to have the NOACK volatility taught by Fyfe, for example by using the base stock mixture of Fyfe as the base oil of Patel, as Fyfe teaches that it is a preferred NOACK volatility range for 0W-X and 5W-X engine oils. 
As the compositions of Patel, Deckman, and Fyfe meet the compositional limitations of the claims, they are considered to meet the limitations of claims 13-14 and 18 regarding TCO temperature increase.
In light of the above, claims 13-14, 16-19, 21, and 23-24 are rendered obvious by Patel in view of Deckman and Fyfe.

(2) Response to Argument
	Regarding the rejection over Patel and Fyfe, appellant argues that the obviousness of the claims over the references is properly considered under a genus-species framework, and provides a listing of the selections allegedly required to arrive at the claimed invention in light of Patel and Fyfe. The examiner disagrees that this is the proper approach for evaluating the obviousness of the claims. Many of the alleged selections are merely cases where Patel teaches concentration ranges which overlap or encompass the claimed ranges. Appellant’s characterization of these overlapping ranges are “selections” is misguided. As discussed in the rejections, it is well-settled that “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); Appellant has not persuasively argued that the prima facie case of obviousness is weakened by the presence of multiple overlapping ranges, or is properly evaluated by multiplying together the amount of overlap of the overlapping ranges, noting that even the slightest overlap at the endpoints of ranges is sufficient to establish a prima facie case of obviousness, and In re Malagari, 499 F.2d 1297, 1303 (CCPA 1974) held that a claimed range is rendered prima facie obvious by a prior art range that merely touches a claimed range at its endpoint, even though appellant’s calculations would consider such ranges to have infinitesimal overlap. 
The remaining selections identified by appellant are cases where Patel discloses multiple suitable options. In particular, appellant alleges that the claimed additives must be selected from a list of optional additives in Patel. Appellant applies this characterization to additives disclosed by Patel as advantageous or preferred. For 
It is noted that appellant states in page 19 of the appeal brief that Patel does not require a boron-containing additive. However, paragraphs 13-14 of Patel disclose embodiments which require a borated dispersant. In paragraph 99 Patel discloses advantages associated with the inclusion of a borated dispersant.

Appellant argues that the claimed ratio of metal to molybdenum (M/Mo ratio) is not disclosed in the prior art as being a result effective variable for reducing deposits. The examiner maintains the position taken in previous office actions that there is no requirement that variables be disclosed as result-effective in order for them to render an overlapping claimed range obvious. Appellant argues that this analysis is deficient because no reason has been provided for including the metal detergent combination and molybdenum compounds in the composition of Patel, but as discussed in the rejection and the above discussion, Patel teaches that the molybdenum additives and detergents are advantageous and preferred. Appellant argues that “if the optional molybdenum component of Patel et al. is not present, there is no overlap”, but as discussed in the rejection and above discussion the M/Mo ratio of Patel is derived from the preferred metal concentration and preferred molybdenum concentration of Patel; that compositions containing metal or molybdenum in amounts outside the preferred ranges of Patel would not lead to M/Mo ratios overlapping the claimed range does not render the claim limitation non-obvious.
Appellant argues that the data supplied in the specification demonstrated the result-effectiveness (criticality) of the claimed M/Mo range of below 23.8 in terms of improving resistance to TCO temperature increase. It is noted that the claimed range has an effective lower bound of 0.125 since the composition comprises a minimum of 100 ppm of metal from the metal detergents and a maximum of 800 ppm of molybdenum from the molybdenum compounds. It is further noted that examples I-3, I-
Appellant also argues that the data supplied in the specification produces unexpectedly superior results. As discussed above, examples I-3, I-6, and I-7 of the specification fall outside the scope of the currently presented claims. Furthermore, the specification does not disclose the concentration of any of the components in inventive examples I-1 and I-2 as well as comparative examples C-1 and C2 of Table 3 of the specification, only the concentration ratios. While paragraph 5 of the declaration of Yang filed 7/21/20 states that examples I-1 and I-2 are within the scope of claim 13, 
the declaration still does not disclose the actual concentrations and specific additives used in the inventive and comparative examples, complicating the evaluation of whether appellant's data is sufficient to establish unexpected results commensurate in scope with the claims. Ultimately, however, the burden of establishing unexpected results falls upon the appellant, and since appellant has not provided the concentrations of the components in examples I-1 and I-2, the remaining inventive examples I-4 and I-5 cover much narrower concentration ranges than recited in the claims, and all the inventive examples cover narrower ranges of ratios than recited in the claims, appellant has not demonstrated evidence of unexpectedly superior results sufficient to rebut the prima facie case of obviousness. In paragraphs 189-190 of the specification appellant 
A successful showing of unexpected results also requires a comparison with the closest prior art. Since appellant has not discloses the concentrations of the components in the comparative examples C-1 and C-2, it cannot be established that the comparative examples are reflective of the closest prior art, or even whether they are closer prior art than Patel.
It is further noted that Table 5 of the specification contains several examples (I-3, I-6, and I-7) which fall outside the scope of the claims in terms of total metal content and metal to boron ratio, but give a passing TCO temperature increase. I-7 in particular appears to be closer prior art than C-1 and C-2, since it contains about 1263 ppm of nitrogen (240 ppm B and B/N ratio of 0.19), leading to a metal to nitrogen ratio of about 1.49, within the claimed range. I-3 and I-4 are also closer prior art if the low-based/neutral calcium sulfonate is present (the footnote to Table 5 is unclear on this point). The claimed TCO temperature increase therefore does not necessarily reflect superior results relative to the prior art, and does not serve to limit the scope of the claims to those which possess superior results.
Regarding the rejection over Patel in view of Deckman and Fyfe, appellant argues that the above-discussed arguments also apply, and the examiner maintains the positions taken above. Appellant alleges that the inclusion of Deckman in the rejection requires “additional selections” to arrive at the claimed subject matter, and that Deckman prefers salicylate detergents to sulfonate detergents, but the teaching of 
Returning to the issue of overlapping ranges, appellant argues that the prior art ranges are so broad as to present a situation analogous to a genus-species situation, and do not render the claimed ranges obvious. Appellant cites Genetics in support of their position that the ranges of Patel are so broad relative to the claimed ranges so as to present a situation analogous to a genus-species situation, and do not render the claimed ranges prima facie obvious. However, the situation presented in the current claims is clearly more analogous to the situation presented in Peterson, which also dealt with compositions comprising multiple components in claimed concentration ranges, rather than with the situation in Genetics, which dealt with deletion points in proteins. Appellant alleges at there is only “0.9% overlap” between the “narrowest relevant genus” of Patel and Fyfe and the currently presented claims. The examiner reiterates that there is no indication that prima facie case of obviousness is weakened by the presence of multiple overlapping ranges, or is properly evaluated by multiplying together the amount of overlap of the overlapping ranges, noting that even the slightest overlap prima facie case of obviousness in accordance with Malagari. The relative breadths of the prior art ranges and the claimed ranges in the current application is no greater than in Peterson, noting that some of the claimed components of Peterson had concentrations of “about” a specific value, rather than a broader range. 
Regarding Malagari and Wertheim, appellant argues that in those cases there was only a single overlapping range at issue, while the current claims have multiple overlapping ranges, but again applicant does not provide support for the position that multiple overlapping ranges are less obvious that one overlapping range. It is noted that Peterson, cited in the appeal brief, found a claimed composition comprising multiple components obvious over a prior art reference which taught a composition comprising those multiple components in multiple overlapping concentration ranges.
Appellant argues that the compositions of Patel and Fyfe or Patel, Deckman, and Fyfe would not inherently produce the claimed TCO temperature increase. However, as discussed in the rejections and the above discussion, Patel in combination with Fyfe or Deckman and Fyfe renders obvious the lubricating oil composition recited in the claims, and further teaches a method of using the composition to reduce LSPI events in a boosted internal combustion engine with the composition, indicating that the engine is lubricated and operated with the composition. The method of Patel in combination with Fyfe or Deckman and Fyfe will therefore lead to the claimed TCO temperature increase. It is noted that the comparative examples supplied by appellant cannot be considered representative of the teachings of Patel relied upon in the rejection, since comparative examples C-1 and C-2 do not disclose the concentrations of the components of the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.).
Finally, appellant cites several PTAB decisions which allegedly support appellant’s positions. As acknowledged by appellant, these decisions are non-precedential and have no binding effect on examination. To the extent that non-precedential PTAB decisions are relevant to the issues at hand, the examiner submits that the decision in Appeal 2021-001557 for application 15/613,696, where appellant advanced similar arguments on similar issues, is more relevant to the issues at hand than the decisions cited by appellant.
Appellant provides additional arguments for dependent claims 17-18 and 21, which recite narrower ranges for various ratios and properties. The examiner maintains 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        
Conferees:
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771   

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.